
	
		I
		112th CONGRESS
		2d Session
		H. R. 6522
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the American Opportunity Tax Credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class College Tuition Tax
			 Credit Expansion Act of 2012.
		2.Extension and
			 modification of American Opportunity Tax Credit
			(a)In
			 generalSection 25A of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					25A.American
				Opportunity Tax Credit
						(a)Allowance of
				creditIn the case of an individual who is an eligible student
				for any taxable year, there shall be allowed as a credit against the tax
				imposed by this chapter for such taxable year the amount determined under
				subsection (b) with respect to such individual.
						(b)Amount of
				credit
							(1)Student enrolled
				at least 1/2 timeIn the case of an eligible
				student who is carrying at least 1/2 the normal full-time
				workload for the course of study the student is pursuing, the amount determined
				under this subsection with respect to such individual is the sum of—
								(A)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed $2,500,
				plus
								(B)50 percent of such
				expenses so paid as exceeds $2,500 but does not exceed $7,500.
								(2)Other
				studentsIn the case of an eligible student not described in
				paragraph (1), the amount determined under this subsection with respect to such
				individual is 50 percent of so much of the qualified tuition and related
				expenses paid by the taxpayer during the taxable year (for education furnished
				to the eligible student during any academic period beginning in such taxable
				year) as does not exceed $10,000.
							(c)Dollar
				limitations
							(1)Limitation based
				on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under this section for the taxable year shall be reduced (but not
				below zero) by the amount determined under paragraph (2).
								(B)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
										(II)$160,000 (twice
				such amount in the case of a joint return), bears to
										(ii)$20,000 ($40,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
								(D)Inflation
				adjustmentIn the case of any taxable year beginning after 2012,
				the $160,000 amount in subparagraph (B)(i)(II) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $1,000.(2)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under this
				section shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this subsection and sections
				23, 25D, and 30D) and section 27 for the taxable year.
								(d)Other
				limitations and special rulesFor purposes of this
				section:
							(1)Lifetime dollar
				limitationIn the case of qualified tuition and related expenses
				with respect to any individual, the aggregate amount of the credits claimed
				under this section for all taxable years shall not exceed $25,000, determined
				without regard to whether—
								(A)such credits are
				claimed on the return of tax filed by the individual or by another taxpayer,
				or
								(B)such expenses are
				treated as paid by the individual or by another taxpayer.
								(2)ReportingNo
				credit shall be allowed under this section to a taxpayer with respect to the
				qualified tuition and related expenses of an eligible student unless the
				taxpayer includes the name and taxpayer identification number of such eligible
				student on the return of tax for the taxable year.
							(3)Adjustment for
				certain scholarships, etc
								(A)In
				generalThe amount of qualified tuition and related expenses
				otherwise taken into account under this section with respect to an individual
				for an academic period shall be reduced (before the application of subsections
				(b) and (c)) by the sum of any amounts paid for the benefit of such individual
				which are allocable to such period as—
									(i)a
				qualified scholarship which is excludable from gross income under section
				117,
									(ii)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
									(iii)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such individual's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
									(B)Coordination
				with Pell Grants not used for qualified tuition and related
				expensesAny amount determined with respect to an individual
				under subparagraph (A) which is attributable to a Federal Pell Grant under
				section 401 of the Higher Education Act of 1965 shall be reduced (but not below
				zero) by the amount of the expenses (other than qualified tuition and related
				expenses) which are taken into account in determining the cost of attendance
				(as defined in section 472 of the Higher Education Act of 1965, as in effect on
				the date of the enactment of the Middle Class
				College Tuition Tax Credit Expansion Act of 2012) of such
				individual at an eligible educational institution for the academic period for
				which the credit under this section is being determined.
								(4)Treatment of expenses paid by
				dependentIf a deduction
				under section 151 with respect to an individual is allowed to another taxpayer
				for a taxable year beginning in the calendar year in which such individual's
				taxable year begins—
								(A)no credit shall be
				allowed under this section to such individual for such individual's taxable
				year, and
								(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
								(5)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
							(6)Denial of double
				benefitNo credit shall be allowed under this section for any
				expense for which a deduction is allowed under any other provision of this
				chapter.
							(7)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
							(8)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(e)Election not To have section
				applyA taxpayer may elect
				not to have this section apply with respect to the qualified tuition and
				related expenses of an individual for any taxable year.
						(f)DefinitionsFor
				purposes of this section:
							(1)Eligible
				studentThe term eligible student means, with
				respect to any taxable year, an individual who—
								(A)is enrolled for at
				least one academic period which begins during such taxable year at an eligible
				educational institution, and
								(B)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965, as in
				effect on the date of the enactment of the Middle Class College Tuition Tax Credit Expansion Act of
				2012.
								(2)Qualified tuition and related
				expenses
								(A)In
				generalThe term qualified tuition and related
				expenses means tuition, fees, and course materials required for the
				enrollment or attendance of—
									(i)the
				taxpayer,
									(ii)the taxpayer's
				spouse, or
									(iii)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
									at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
								(C)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
								(D)Computer
				technology and equipmentSuch term includes expenses for the
				purchase of computer technology or equipment (as defined in section
				170(e)(6)(F)(i)), or Internet access and related services, only to the extent
				the purchase of such technology, equipment, or services is specifically
				required by the individual's academic course of instruction or degree
				program.
								(3)Eligible educational
				institutionThe term
				eligible educational institution means an institution—
								(A)which is described
				in section 481 of the Higher Education Act of 1965, as in effect on the date of
				the enactment of the Middle Class College
				Tuition Tax Credit Expansion Act of 2012, and
								(B)which is eligible
				to participate in a program under title IV of such Act.
								(g)Portion of credit refundableFifty percent of the credit allowed under
				this section (determined after application of subsections (c)(1) and (d) and
				without regard to this subsection and section 26(a)(2) or subsection (c)(2), as
				the case may be) shall be treated as a credit allowable under subpart C (and
				not allowed under this section). The preceding sentence shall not apply to any
				taxpayer for any taxable year if such taxpayer is a child to whom subsection
				(g) of section 1 applies for such taxable year.
						(h)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this section,
				including regulations providing for a recapture of the credit allowed under
				this section in cases where there is a refund in a subsequent taxable year of
				any amount which was taken into account in determining the amount of such
				credit.
						.
			(b)Clerical
			 amendmentThe item relating to section 25A in the table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					
						Sec. 25A. American Opportunity Tax
				Credit.
					
					.
			(c)Conforming
			 amendments
				(1)Subparagraph (B)
			 of section 24(b)(3) of the Internal Revenue Code of 1986 is amended by striking
			 25A(i) and inserting 25A.
				(2)Clause (ii) of
			 section 25(e)(1)(C) of such Code is amended by striking 25A(i)
			 and inserting 25A.
				(3)Paragraph (2) of
			 section 25B(g) of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(4)Paragraph (1) of
			 section 26(a) of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(5)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking
			 25A(g)(2) and inserting 25A(d)(3).
				(6)Paragraph (2) of
			 section 221(d) of such Code is amended—
					(A)by striking
			 25A(g)(2) in subparagraph (B) and inserting
			 25A(d)(3), and
					(B)by striking
			 25A(f)(2) and inserting 25A(f)(3).
					(7)Paragraph (3) of
			 section 221(d) of such Code is amended by striking 25A(b)(3) and
			 inserting 25A(f)(1) (but only with respect to a student who is carrying
			 at least 1/2 the normal full-time workload for the course
			 of study the student is pursuing).
				(8)Paragraph (1) of
			 section 222(d) of such Code is amended—
					(A)by striking
			 25A(f) and inserting 25A(f)(2), and
					(B)by striking
			 25A(g)(2) and inserting 25A(d)(3).
					(9)Clause (v) of
			 section 529(c)(3)(B) of such Code is amended—
					(A)by striking
			 25A(g)(2) in subclause (I) and inserting
			 25A(d)(3), and
					(B)by striking
			 Hope and Lifetime Learning
			 credits in the heading and inserting
			 American Opportunity
			 Credit.
					(10)Clause (i) of
			 section 529(e)(3)(B) of such Code is amended by striking
			 25A(b)(3) and inserting 25A(f)(1) (but only with respect
			 to a student who is carrying at least 1/2 the normal
			 full-time workload for the course of study the student is
			 pursuing).
				(11)Subparagraph (C)
			 of section 530(d)(2) of such Code is amended—
					(A)by striking
			 25A(g)(2) in clause (i)(I) and inserting
			 25A(d)(3), and
					(B)by striking
			 Hope and Lifetime
			 Learning credits in the heading and inserting
			 American Opportunity
			 Credit.
					(12)Clause (iii) of
			 section 530(d)(4)(B) of such Code is amended by striking
			 25A(g)(2) and inserting 25A(d)(3).
				(13)Subsection (i) of
			 section 904 of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(14)Paragraph (2) of
			 section 1400C(d) of such Code is amended by striking 25A(i) and
			 inserting 25A.
				(15)Section 1400O of
			 such Code is amended—
					(A)by striking
			 25A(f)(2) and inserting 25A(f)(3),
					(B)by inserting
			 (as in effect on the date of the enactment of this section)
			 after 25A(b)(1) in paragraph (2), and
					(C)by inserting
			 (as in effect on the date of the enactment of this section)
			 after 25A(c)(1) in paragraph (3).
					(16)Subsection (e) of
			 section 6050S of such Code is amended by striking subsection
			 (g)(2) and inserting subsection (d)(3).
				(17)Subparagraph (A)
			 of section 6211(b)(4) of such Code is amended by striking subsection
			 (i)(6) and inserting subsection (g).
				(18)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking
			 25A(g)(1) and inserting 25A(d)(2).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Expansion of Pell
			 Grant exclusion from gross income
			(a)In
			 generalParagraph (1) of section 117(b) of the Internal Revenue
			 Code of 1986 is amended by striking received by an individual
			 and all that follows and inserting “received by an individual—
				
					(1)as a scholarship
				or fellowship grant to the extent the individual establishes that, in
				accordance with the conditions of the grant, such amount was used for qualified
				tuition and related expenses, or
					(2)as a Federal Pell
				Grant under section 401 of the Higher Education Act of 1965 (as in effect on
				the date of the enactment of the Middle Class
				College Tuition Tax Credit Expansion Act of
				2012).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
